[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 97-1823

                 ALFA SEAFOOD COMPANY, INC.,

                    Plaintiff, Appellant,

                              v.

               CARIBBEAN SEAFOOD, INC., ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

     [Hon. Raymond L. Acosta, Senior U.S. District Judge]                                                                    

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Philip E. Roberts on brief for appellant.                             
Miguel E. Miranda on brief for appellee Leonel Diaz.                             
William  M.  Vidal  Carvajal  on  brief  for  appellees  Caribbean                                        
Seafood, Inc., Ernesto Cabeza and Jorge Cabrera.

                                         

                      November 12, 1997
                                         

     Per  Curiam.  Upon careful consideration of the parties'                            

briefs and  the record provided  for our review,  we conclude

that  the district court  properly denied  appellant's motion

under  Puerto Rico R. Civ. P. 51.7.  We reach this conclusion

substantially for the reasons stated by the district court.

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-